DETAILED ACTION
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 04/28/2021 after final office action, is acknowledged.  Amendments to the claims have been entered.  
Claims 7-8, 10-14, 16, 18-22 are pending in this action.  Claim 2 has been cancelled.  Claims 1, 3-6, 9, 15, 17 have been cancelled previously.  Claims 13, 14, 19 have been amended.  Claims 7-8, 10-14, 16, 18-22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 05/21/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the prior Patent No. 10,016,352 and any patent granted on pending reference application No. 15/100,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the claimed invention as hair fixative compositions comprising polyglucose polymer(s) based on carboxylated starch/maltodextrin ester(s) and having chemical structure(s) as instantly claimed.  Applicant teaches that said polymers are soluble in an alcohol based system, compatible with hair styling propellants, and allow controlling and improving hair styling performance, i.e., spray rate, viscosity, stiffness and high-humidity curl retention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-8, 10-14, 16, 18-22 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615